DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/789,602 dated 3 June 2022, responding to the 31 March 2022 Office Action provided in the rejection of claims 1-20, wherein claims 1, 8, and 18 have been amended, and claim 4 has been canceled.
In light of new discovered prior art and portions of the previously cited art, indication of allowable subject matter with regard to claim 4 as presented in the previous Office action has been withdrawn and updated grounds of rejection presented herein
Claims 1-3 and 5-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 5-8, 10-11, 13-14, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S. 2014/0337849) (Hereinafter Seo) in view of Hu et al. (U.S. 2008/0201591) (Hereinafter Hu), and further in view of Jeon et al. (Load Unbalancing Strategy for Multicore Embedded Processors) (Hereinafter Jeon – art made of record).
As per claim 1, Seo discloses a method of operating a multi-core system including a plurality of processor cores (see for example Seo, this limitation is disclosed such that there is a multi-core system with a plurality of cores; paragraph [0072]), the method comprising: 
monitoring a task stall time of each task of a plurality of tasks to generate a plurality of task stall information, respectively, the task stall time indicating a length of time that the each task is suspended within a task active time, the task active time indicating a length of time that a corresponding processor core of the plurality of processing core is occupied by the each task (see for example Seo, this limitation is disclosed such that a job scheduler monitors a stall time for jobs in each core, based on a number of stall cycles; paragraph [0085]); 
performing task scheduling based on the plurality of task stall information (see for example Seo, this limitation is disclosed such that a cycle ratio is obtained based on number of stall cycles for a certain period of time, and then an optimal number of assigned jobs is obtained based on the cycle ratio (i.e. claimed “performing task scheduling based on the plurality of task stall information”); paragraph [0085]).
Seo does not explicitly teach performing a fine-grained dynamic voltage and frequency scaling (DVFS) based on the task scheduling.
	However, Hu discloses performing a fine-grained dynamic voltage and frequency scaling (DVFS) based on the task scheduling (see for example Hu, this limitation is disclosed such that DVFS is performed using heuristic scheduling based on scheduled tasks; paragraph [0004]).
Seo in view of Hu is analogous art because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Seo by performing DVFS based on scheduling as taught by Hu because it would enhance the teaching of Seo with an effective means of ensuring negligible performance loss due to DVFS (as suggested by Hu, see for example paragraph [0027]).
Although Seo in view of Hu discloses performing task scheduling based on a plurality of task stall information, Seo in view of Hu does not explicitly teach performing task scheduling including selectively performing load-imbalanced task scheduling in which a plurality of tasks are assigned to a plurality of processor cores such that workloads of the plurality of processor cores are imbalanced.
However, Jeon discloses performing task scheduling including selectively performing load-imbalanced task scheduling in which a plurality of tasks are assigned to a plurality of processor cores such that workloads of the plurality of processor cores are imbalanced (see for example Jeon, this limitation is disclosed such that there is a load unbalanced scheduling strategy; p.1434 col.2 lines 2-3. The load unbalancing strategy concentrates scheduling of periodic tasks on a minimum number of cores; p.1435 section 3.3).
Seo in view of Hu is analogous art with Jeon because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Seo in view of Hu by performing load unbalanced scheduling as taught by Jeon because it would enhance the teaching of Seo in view of Hu with an effective means of reducing unnecessary power loss (as suggested by Jeon, see for example p.1434 col.2 lines 2-3).
As per claim 9, Seo in view of Hu, further in view of Jeon discloses the method of claim 1, wherein the monitoring the task stall time comprises: measuring the task active time with respect to the each of the plurality of tasks; and measuring the task stall time with respect to the each of the plurality of tasks (see for example Seo, this limitation is disclosed such that stall cycles and active cycles for each job are obtained; paragraph [0085]).
As per claim 12, Seo in view of Hu, further in view of Jeon discloses the method of claim 1, wherein the monitoring the task stall time comprises: measuring the task active time with respect to the each task; measuring the task stall time with respect to the each task; and measuring a task stall number indicating a suspension number of the each task (see for example Seo, this limitation is disclosed such that stall cycles and active cycles for each job are obtained, and a cycle ratio is obtained from number of stall cycles for a certain period of time (i.e. measuring a task stall number indicating a suspension number); paragraph [0085]).
Regarding claim 18, it is a system claim having similar limitations cited in claim 1    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. 2014/0337849) in view of Hu (U.S. 2008/0201591), further in view of Jeon (Load Unbalancing Strategy for Multicore Embedded Processors) as applied to claim 1 above, and further in view of Wolfe et al. (U.S. 8,549,339) (Hereinafter Wolfe).
As per claim 2, Seo in view of Hu discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein a plurality of processor cores are included in a single clock domain such that the plurality of processor cores are configured to operate based on a same clock signal.
	However, Wolfe discloses the limitation wherein a plurality of processor cores are included in a single clock domain such that the plurality of processor cores are configured to operate based on a same clock signal (see for example Wolfe, this limitation is disclosed such that for a multi-core processor with a plurality of cores, each core shares the same clock signal; col.1 lines {6}-{15}).
Seo in view of Hu is analogous art with Wolfe because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Seo in view of Hu by having cores share a clock signal as taught by Wolfe because it would enhance the teaching of Seo in view of Hu with an effective means of simplifying the interfaces between processor cores (as suggested by Wolfe, see for example col.1 lines {6}-{15}).

Claims 3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. 2014/0337849) in view of Hu (U.S. 2008/0201591), further in view of Jeon (Load Unbalancing Strategy for Multicore Embedded Processors) as applied to claim 1 above, and further in view of Lo et al. (U.S. 2018/0321980) (Hereinafter Lo).
As per claim 3, Seo in view of Hu, further in view of Jeon discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein performing fine-grained DVFS temporarily lowers a power level of the plurality of processor cores while execution of at least one of the plurality of tasks is suspended.
However, Lo discloses the limitation wherein performing fine-grained DVFS temporarily lowers a power level of the plurality of processor cores while execution of at least one of the plurality of tasks is suspended (see for example Lo, this limitation is disclosed such that a DVFS level is lowered, resulting in lower power usage, when a job is stalled (i.e. suspended); paragraph [0062]).
Seo in view of Hu, further in view of Jeon is analogous art with Lo because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Seo in view of Hu, further in view of Jeon by DVFS lowering power as taught by Lo because it would enhance the teaching of Seo in view of Hu, further in view of Jeon with an effective means of eliminating high energy usage (as suggested by Lo, see for example paragraph [0062]).
As per claim 15, Seo in view of Hu, further in view of Jeon discloses the method of claim 1 (see rejection of claim 1 above), but does explicitly teach raising a power level of the plurality of processor cores, in response to the performing the fine-grained DVFS causing at least one of core execution times of the plurality of processor cores to exceed a maximum execution time.
However, Lo discloses raising a power level of the plurality of processor cores, in response to the performing the fine-grained DVFS causing at least one of core execution times of the plurality of processor cores to exceed a maximum execution time (see for example Lo, this limitation is disclosed such that a DVFS level is raised when there is a sudden increase in job execution time; paragraphs [0059], [0062]).
Seo in view of Hu, further in view of Jeon is analogous art with Lo because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Seo in view of Hu, further in view of Jeon by DVFS raising power as taught by Lo because it would enhance the teaching of Seo in view of Hu, further in view of Jeon with an effective means of avoiding missing deadlines (as suggested by Lo, see for example paragraph [0059]).
As per claim 16, Seo in view Hu, further in view of Jeon disclose the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach increasing a scheduling period of updating the task scheduling with respect to the plurality of processor cores, in response to the performing the fine-grained DVFS causing at least one of core execution times of the plurality of processor cores to exceed a maximum execution time.
However, Lo discloses increasing a scheduling period of updating the task scheduling with respect to the plurality of processor cores, in response to the performing the fine-grained DVFS causing at least one of core execution times of the plurality of processor cores to exceed a maximum execution time (see for example Lo, this limitation is disclosed such that there is a time period in which a task must complete; paragraph [0051]).
Seo in view of Hu, further in view of Jeon is analogous art with Lo because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Seo in view of Hu, further in view of Jeon by DVFS raising power as taught by Lo because it would enhance the teaching of Seo in view of Hu, further in view of Jeon with an effective means of avoiding missing deadlines (as suggested by Lo, see for example paragraph [0059]).
As per claim 17, Seo in view of Ho, further in view of Jeon discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach measuring a latency corresponding to a delay from when the plurality of processor cores issue a request for service from an external device to when the service requested is completed; and controlling a timing of the fine-grained DVFS based on the latency.
However, Lo discloses measuring a latency corresponding to a delay from when the plurality of processor cores issue a request for service from an external device to when the service requested is completed; and controlling a timing of the fine-grained DVFS based on the latency (see for example Lo, this limitation is disclosed such that latency is considered; paragraph [0143]).
Seo in view of Hu, further in view of Jeon is analogous art with Lo because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Seo in view of Hu, further in view of Jeon by considering latency as taught by Lo because it would enhance the teaching of Seo in view of Hu, further in view of Jeon with an effective means of avoiding missing deadlines (as suggested by Lo, see for example paragraph [0059]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arora et al. (U.S. 2015/0186160) discloses a policy manager determines when a ratio of predicted duration of an active state to predicted duration of an idle state is less than a threshold ratio; paragraph [0045].  The policy manager policy decisions are DVFS state management policies for scheduling tasks based on predicted durations of performance states; paragraph [0042].
Choi et al. (Fine-Grained Dynamic Voltage and Frequency Scaling for Precise Energy and Performance Tradeoff Based on the Ratio of Off-Chip Access to On-Chip Computation Times) discloses that slack time is determined for a target-application program (i.e. task) as a ratio of expected time to actual time; pp.22-23 section B. Prediction-Error Adjustment 
Saxena et al. (U.S. 2019/0087259) [0126] discloses that DVFS Service Time may be arbitrarily estimated to be equivalent to previously measured Active Mode Running Times  for similar jobs running on active-mode VMs; paragraph [0126].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196